Title: To Thomas Jefferson from Thomas F. Riddick, 15 July 1803
From: Riddick, Thomas F.
To: Jefferson, Thomas


          
            
              Sir
            
            Chillicothe Ohio July 15th 1803
          
          I am a petitioner to you for the Office of Register Of the Land Office, to reside in Washington county Mississippi Territory. I have Written on to my friends Messrs. Gray & Newton Members of Congress, to Recommend me & expect ere this they have complied with my request
          I am a Virginian born In the county of Nansemond And lately removed to this place you perhaps may know my family They with myself are friends of the present Administration and were Opposed to the latter
          As to my moral charachter and capability To perform the duties of the Office as well as responsibility in point of property Sufficient testimonials of which my friends can produce to you
          I am with due respect Sir Your Most Obt. Svt.
          
            Thomas F Riddick
            
          
        